Citation Nr: 0801129	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2004, the veteran submitted a claim for TDIU.  A 
May 2004 rating decision denied the claim for a TDIU, noting 
that the veteran had not returned VA Form 21-8940, and thus 
had not completed the application.  In his notice of 
disagreement, the veteran stated that he did submit the form, 
and that he was unable to work due to his service connected 
hearing loss, currently rated at 50 percent.  

In the instant case, the veteran had never been afforded a VA 
audiological examination and there is no current audiological 
examination of record.  Additionally, there is no objective 
medical evidence addressing whether it is at least as likely 
as not that the veteran is unable to obtain substantially 
gainful employment as the result of his service-connected 
disabilities.  Therefore, the veteran should undergo a VA 
audiological examination in order to accurately assess the 
severity, symptomatology, and manifestations of his 
disabilities.  The VA examiner must address the current 
impact of the appellant's service-connected disabilities 
alone on his ability to maintain substantially gainful 
employment.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at a VA health-care facility 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, who have treated him for his 
hearing loss and tinnitus since February 
2003.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence.  

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
audiological examination with audiometric 
studies, to determine the current 
severity of his bilateral hearing loss.  
Specifically, these studies should 
include a puretone audiometry test at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
veteran's claims file must be made 
available for the examiner's review.  The 
examination report must address whether 
it is at least as likely as not that the 
veteran is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of hearing loss and tinnitus 
alone.  A complete rationale for any 
opinions expressed must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

